United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                   No. 98-3176EM
                                   _____________

United Fire & Casualty Company, an *
Iowa Corporation; First Missouri       *
National Bank, a Missouri Corporation, *
                                       *
                   Appellants,         * Appeal from the United States
                                       * District Court for the Eastern
       v.                              * District of Missouri.
                                       *
Allstate Insurance Company, an         *       [UNPUBLISHED]
Illinois Corporation,                  *
                                       *
                   Appellee.           *
                                 _____________

                            Submitted: February 11, 1999
                                Filed: February 18, 1999
                                 _____________

Before BOWMAN, Chief Judge, and FAGG and HANSEN, Circuit Judges.
                            _____________

PER CURIAM.

       United Fire & Casualty Company and First Missouri National Bank appeal the
district court's adverse grant of summary judgment in their action contesting the
cancellation of a policy of insurance issued by Allstate Insurance Company. We
review a grant of summary judgment under a well-established standard. Because this
is a diversity action, we review de novo questions of state law. Having considered
the record and the parties' briefs, we are satisfied the district court correctly applied
the controlling state law and the record supports the district court's ruling. We also
conclude a comprehensive opinion in this diversity case would lack precedential
value. We thus affirm on the basis of the district court's ruling without further
discussion. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                       -2-